Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered March 11, 1986, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and sentencing him to an indeterminate term of from 12 Vá to 25 years’ imprisonment.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the term of imprisonment to 7 to 14 years; as so modified, the judgment is affirmed.
The defendant’s bald and conclusory claims of innocence raised at the time of sentencing provided an insufficient basis upon which to grant his motion to withdraw his guilty plea. During his detailed plea allocution, he acknowledged that his guilty plea was being voluntarily and knowingly entered upon the advice of counsel. In view thereof, the court did not abuse its discretion in refusing to permit the defendant to withdraw his plea (see, People v Morris, 118 AD2d 595, lv denied 67 NY2d 947). However, the sentence imposed by the court is excessive to the extent indicated. Finally, the defendant’s application for a waiver of the $100 mandatory surcharge imposed by the court was premature (see, CPL 420.35; People v West, 124 Misc 2d 622). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.